Citation Nr: 1411777	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-30 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder. 

2.  Entitlement to service connection for a left shoulder disorder.  

3.  Entitlement to service connection for a lower back disorder.  

4.  Entitlement to service connection for a left leg disorder, to include residuals related to a gunshot wound.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.   

8.  Entitlement to service connection for lung cancer, to include as due to asbestos exposure.      

9.  Entitlement to service connection for a heart disability.

10. Entitlement to service connection for hypertension.  

11. Entitlement to service connection for high cholesterol.  

12. Entitlement to service connection for peripheral vascular disease right lower extremity.  

13. Entitlement to service connection for peripheral vascular disease left lower extremity.  

14. Entitlement to service connection for hepatitis C.  

15. Entitlement to service connection for skin cancer.  

16. Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).  

17. Entitlement to service connection under 38 U.S.C.A. § 1151 for residuals related to VA heart surgery.  

18. Entitlement to service connection under 38 U.S.C.A. § 1151 for residuals related to VA lung cancer surgery.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1976, and continued to serve thereafter until January 1999 with the Arkansas Army National Guard.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and November 2010 rating decisions by the VA RO in North Little Rock, Arkansas.  In December 2012, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the record.    

The entire record, which consists of paper and electronic claims files, has been reviewed.  Relevant evidence has been included in the record since Statements of the Case (SOCs) dated in November 2011, and has been considered pursuant to the Veteran's December 2012 waiver of initial review of the evidence by the Agency of Original Jurisdiction.  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

Remand is warranted for additional evidentiary development into the claims on appeal.  

First, additional notification under the Veterans Claims Assistance Act of 2000 (VCAA) should be provided to the Veteran with regard to the claims based on his asserted exposure to herbicides while serving in Korea between May 1974 and May 1975.  He claims that he developed multiple medical problems due to exposure to herbicides while serving near the demilitarized zone (DMZ) in Korea.  See 3.307(a)(6)(iv); VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10; see also M21-1MR, Part VI, Chapter 2, Section B, Topic 6. 

Second, the record indicates that potentially relevant medical evidence may be outstanding.  

An April 2003 letter from the Social Security Administration (SSA) indicates that the Veteran has been receiving SSA disability benefits since November 2002.  Any relevant records and reports should be included in the claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

The Veteran has indicated that he received medical treatment for shoulder injuries during reserve service in the late 1980s to the early 1990s at the William Beaumont Army Medical Center at Fort Bliss, Texas.  The record does not indicate that an attempt has been made to retrieve such evidence.    

Moreover, during his videoconference hearing, the Veteran indicated that he recently received private treatment from "Dr. Neglen" at Rodesville."  Efforts to obtain such records should be made.  

Third, the record contains certain service personnel records pertaining to the Veteran's active service between 1971 and 1976, and his reserve service between 1976 and 1999.  However the record does not indicate that the RO attempted to obtain the Veteran's entire personnel record.  His personnel record should be included in the claims file.  

Fourth, the RO inquired with U.S. Army and Joint Services Records Research Center (JSRRC) into whether any evidence indicated that the Veteran's unit was exposed to herbicides in the mid 1970s in Korea.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10.  The RO should also inquire with JSRRC into whether any evidence supports the Veteran's assertion that he engaged in combat near the DMZ in the mid 1970s, and incurred a bullet wound to the left leg during the claimed combat.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.

Lastly, any VA treatment records currently outstanding should be included in the claims file.  The most recent VA treatment records added to the paper claims file by the RO are dated in 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a new VCAA notification letter which details requirements regarding claims to service connection based on herbicide exposure due to service in Korea.  

2.  Request that the Veteran submit or authorize the release of any private medical records that are relevant to his claims and are currently outstanding.  All requests for records and their responses should be clearly delineated in the claims folder.  The Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e) if the private records are unavailable.

3.  Include in the claims file all outstanding service personnel records.  

4.  Attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder.  The Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.

5.  Attempt to obtain copies of medical evidence pertaining to any treatment the Veteran may have received in the early 1990s at William Beaumont Army Medical Center.  All requests for records and their responses should be clearly delineated in the claims folder.  The Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) if any such records are unavailable.

6.  Include in the claims file any outstanding VA treatment records.    

7.  Contact the JSRRC for a unit history and verification of the Veteran's alleged exposure to combat - and consequent left leg bullet wound - while based in Korea sometime between May 1974 and May 1975.  Document all efforts made in this regard. 

8.  After all the above development has been completed, readjudicate the claims on appeal in light of all evidence of record to include any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a supplemental SOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


